ORDER
PER CURIAM:
AND NOW, this 13th day of Oct., 1987, the Petition for Reconsideration is denied, and the stay entered by this Court on August 7, 1987, and continued by order of the Court entered September 3, 1987, is hereby dissolved. Opinions to follow.
HUTCHINSON, J., did not participate in the consideration or decision of this case.
*27LARSEN and PAPADAKOS, JJ., dissent for the reason that the rush to meet the election deadline did not permit the Court sufficient time to adequately consider the matter.